NUMBER 13-13-00332-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CITY OF MCALLEN,                                                            Appellant,

                                           v.

SUZANNE LEWIS AND NELSON
LEWIS, JOSE SALAS, DON
DESHAZO, RUTH BOSTICH,
AND ANGELICA VELA,                                 Appellees.
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, the City of McAllen, perfected an accelerated appeal from an order

entered by the 389th District Court of Hidalgo County, Texas denying appellant's plea to

the jurisdiction in cause number C-0790-13-H. Appellant has filed a motion to voluntarily
dismiss its appeal under rule 42.1(a)(1) on grounds that issues affecting this appeal have

been raised by appellees in a second amended petition filed during the pendency of the

appeal. Appellant requests that this Court dismiss the appeal so it may address those

issues in the trial court.

       The Court, having considered the documents on file and appellant's motion to

voluntarily dismiss the appeal,1 is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a)(1). Dismissal will not prevent any party from seeking relief to

which it would otherwise be entitled. See id. Appellant's motion to dismiss is therefore

granted, and the appeal is hereby DISMISSED.                   Because there is no agreement

between the parties, costs are taxed against appellant. See TEX. R. APP. P. 42.1(d).

Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                                                PER CURIAM

Delivered and filed the 13th
day of February, 2014.




       1
         Appellant's motion indicates that appellees oppose the motion to dismiss. The Court requested
a response from appellees to appellant's motion, but more than an adequate period of time has passed and
appellees have filed no response.

                                                   2